TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00541-CV



In re Rick Perry, in his Official Capacity as Governor of the State of Texas, and Henry
Cuellar, in his Official Capacity as Secretary of State of the State of Texas




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


PER CURIAM	

	Relators Rick Perry, in his official capacity as Governor of the State of Texas, and
Henry Cuellar, in his official capacity as Secretary of State of the State of Texas, file a petition for
writ of mandamus and a motion for emergency stay.  See Tex. R. App. P. 52.8, 52.10.  We deny both
the motion for emergency relief and the petition for writ of mandamus.

Before Justices Kidd, Yeakel and Patterson
Filed:   October 5, 2001
Do Not Publish